DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant’s newly amended claim 1 recites in the last 2 lines that the device “controls not to clean the image forming unit while the feeding operation is stopped”.  Support for this claimed subject matter is not found within the applicant’s original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pat No 7,748,694) in view of Yako (US Pat No 9,020,37285).
Regarding claim 1, as best understood, Matsumoto discloses an image forming apparatus comprising:
a stacking unit (5b) configured to stack a recording material;
a feeding unit (6) configured to feed the recording material stacked on the stacking unit;
a detection unit (118) configured to detect the recording material fed by the feeding unit;
an image forming unit (17) configured to form an image on the recording material fed by the feeding unit (e.g. as recited in the fourth embodiment);
a determination unit (e.g. control aspect related specifically to S16) configured to determine that a feeding failure has occurred when the detection unit does not detect the recording material until a time when a predetermined period elapses since the feeding unit has started a feeding operation for the recording material;
a count unit (e.g. retry counter, see column 12 lines 58-65) configured to count a number of times the feeding operation is performed for a single sheet of the recording material; and
a control unit (110) configured to control the feeding operation for the recording material and to stop the feeding operation when the determination unit determines that the feeding failure has occurred, wherein, in a case in which the number of times the feeding 
wherein, in a case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold, the control unit waits for the user's operation for the image forming apparatus while the feeding operation is stopped (e.g. s21, no further action can occur without user interaction).
It is noted that Matsumoto fails to disclose the process of cleaning the sheet after a jam.  However, Yako discloses a similar device wherein the image forming member is cleaned after a jam is determined (noted at least on column 10, lines 45-54).  It would have been obvious to one having ordinary skill in the art to have modified Matsumoto with the teachings of Yako to achieve the predictable result of cleaning the image forming member of any image formed thereon to properly form an image on the sheet following the jammed sheet (e.g. obvious to try with limited, predictable results).

Regarding claim 2, Matsumoto discloses the detection unit does not detect the recording material until the time when the predetermined period elapses since the feeding unit has started the feeding operation for the recording material, the control unit retries the feeding operation and the count unit counts the retrying of the feeding operation as the number of times the feeding operation is performed (e.g. S17).

Claims 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yako, further in view of Sugano (US Pat No 10,308,452).
Regarding claim 3, Matsumoto discloses a notification unit (106) capable to suggest performing an operation, wherein, when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is smaller than the threshold, the notification unit does not suggest performing an operation for the image forming apparatus to a user (e.g. S18-20), and notifying a user in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold. It is noted that Matsumoto fails to disclose the suggestion of performing an operation for the image forming apparatus in a case where the number of times equals or exceeds the threshold.  However, Sugano disclose a similar device wherein depending on the threshold, a user is notified to perform an action on the device (S507-509).  It would have been obvious to one having ordinary skill to have modified the device taught by Matsumoto with the teachings of Sugano to achieve the predictable result of displaying a fix for rectifying the issue with the apparatus (e.g. obvious to try with limited, predictable results).
Regarding claim 4, Sugano discloses when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred 
Regarding claim 5, Sugano discloses when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold, the notification unit reports information indicating that the feeding failure has occurred and information suggesting checking a placement condition of the recording material on the stacking unit (as shown in step S508).

Regarding claim 9, Matsumoto discloses an image forming apparatus (shown in figure 1) comprising:
a stacking unit (5b) configured to stack a recording material;
a feeding unit (6) configured to feed the recording material stacked on the stacking unit;
a detection unit (118) configured to detect the recording material fed by the feeding unit;
a determination unit (e.g. control aspect related specifically to S16) configured to determine that a feeding failure has occurred when the detection unit does not detect the recording material until a time when a predetermined period elapses since the feeding unit has started a feeding operation for the recording material;
a count unit (e.g. retry counter, see column 12 lines 58-65) configured to count a number of times the feeding operation is performed for a single sheet of the recording material; and

It is noted that Matsumoto fails to disclose a notifying unit to suggest an action.  However, Sugano discloses when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold, the notification unit reports information indicating that the feeding failure has occurred and information suggesting checking a placement condition of the recording material on the stacking unit (as shown in step S508).
It would have been obvious to one having ordinary skill to have modified the device taught by Matsumoto with the teachings of Sugano to achieve the predictable result of displaying a fix for rectifying the issue with the apparatus (e.g. obvious to try with limited, predictable results).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view Yako, further in view of Okubo et al (US Pat No 10,214,372).
Regarding claim 6, it is noted that Matsumoto and Yako fail to disclose the control unit is configured to change the threshold in accordance with a type of the recording material placed on the stacking unit.  However, Okubo discloses a similar feeding device wherein a control unit 
Regarding claim 7, it is noted that Okubo fails to specifically disclose the use of an envelope.  However, Okubo discloses that the higher basis weight items (akin to envelopes) have more retries than lower basis weight items (plain paper).  It would have been obvious to one having ordinary skill in the art to have modified the combination of Matsumoto and Okubo with the basis weight determination between envelopes and plain paper since they relate specifically to the material properties (e.g. obvious to try with limited, predictable results).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619